 In the Matter of FAIRMONTCREAMERY COMPANY, EMPLOYERandDAIRYAND CREAMERY EMPLOYEESUNION,LOCAL No. 507, I. B. T. C. W. &H. (AFL),PETITIONERCase No. 13-R-3818.-Decided November 8, 1946Mr. C. B. Evinger,of Omaha, Nebr., andMr. A. C. Allison,of GreenBay, Wis., for the Employer.Mr. Martin J. Young,of Green Bay, Wis., for the Petitioner.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at GreenBay, Wisconsin, on October 9, 1946, before Gustav B. Erickson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Employer, Fairmont Creamery Company, isaWisconsincorporation having its principal place of business in Green Bay,Wisconsin, where it is engaged in the processing of milk products.It is wholly owned by Fairmont Creamery Company, aDelawarecorporation, which owns other companies in several other States.From its Green Bay headquarters the Employer operates branchesinAppleton, Stevens Point, and Marinette, Wisconsin, and Esca-naba,Michigan.For the year ending October 9, 1946, the Em-ployer purchased raw materials, consisting chiefly ofmilk and sugar,valued in excess of $100,000, approximately 90 percent of which camefrom the State of Wisconsin.During the same period, its sales werein excessof $100,000, approximately 90 percent of which was made inthe State.71 N. L.R. B., No. 95.632 FAIRMONT CREAMERY COMPANY633The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all hourly paid production employees of the Employer's GreenBay, Wisconsin, plant, including all employees who drive trucks inthe course of their employment at the plant, but excluding milk driver-salesmen, nondriver salesmen, retail store employees, power andmechanical help, refrigeration servicemen, farm inspectors, office andclerical help, and salaried department heads, and all other super-visory employees with authority to hire, promote,, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Fairmont Creamery Com-pany, Green Bay, Wisconsin, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including 634DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Dairy and Creamery EmployeesUnion, Local No. 507, I. B. T. C. W. & H. (AFL), for the purposesof collective bargaining.